  Case 2:21-cv-05906-RSWL-PVC Document 9 Filed 07/26/21 Page 1 of 1 Page ID #:25

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.         2:21-cv-05906-RSWL-PVCx                                         Date   July 26, 2021
 Title            Clifton Walker v. Deepz Investments, Inc., et al.




 Present: The                    RONALD S.W. LEW, Senior U.S. District Judge
 Honorable
                      Catherine Jeang                                           Not Present
                       Deputy Clerk                                      Court Reporter / Recorder
                Attorneys Present for Plaintiff:                      Attorneys Present for Defendants:
                         Not Present                                            Not Present
 Proceedings:                 (IN CHAMBERS) ORDER TO SHOW CAUSE RE EXERCISE OF
                              SUPPLEMENTAL JURISDICTION RE STATE LAW CLAIMS

      The Court ORDERS Plaintiff to SHOW CAUSE in writing why the Court should exercise
supplemental jurisdiction over the Unruh Act and other state law claims asserted in the Complaint.


         Plaintiff shall file a Response to this Order to Show Cause by no later than August 6, 2021.

       Failure to timely or adequately respond to this Order to Show Cause may, without further
warning, result in the dismissal of the entire action without prejudice or the Court declining to exercise
supplemental jurisdiction over the state law claims and the dismissal of those claims pursuant to 28
U.S.C. § 1367(c).




                                                                                         00       :       00
                                                               Initials of Preparer            CMJ




CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                    Page 1 of 1
